Citation Nr: 1621062	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  13-33 570	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder to include PTSD, anxiety, and depression.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission



WITNESSES AT HEARING ON APPEAL

Veteran, his wife, and his daughter


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from August 1955 to July 1959.

This matter comes before the Board of Veterans' Appeals (Board) from RO decisions of October 2010 and January 2014.  The Veteran, his wife, and his daughter presented sworn testimony in support of his appeal during a videoconference hearing before the undersigned Veterans Law Judge in March 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for PTSD was denied by the RO in December 2002.  He did not appeal the decision to the Board, nor was any new and material evidence received within the following year.  

2.  New evidence received after the December 2002 denial relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for entitlement to service connection for PTSD.

3.  The Veteran's currently-shown PTSD has been medically linked to exposure to dead bodies, including the Veteran's friend, during a recovery mission following a plane crash in Taiwan in 1957.


CONCLUSIONS OF LAW

1.  The December 2002 denial of service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302, 20.1103 (2015).

2.  Evidence received since the December 2002 denial of service connection for PTSD is new and material and substantiates the claim; therefore this claim is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  Service connection for an acquired psychiatric disorder to include PTSD, depression, and anxiety is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he has PTSD related to a plane crash in service, when he knew at least one of the passengers who perished, and he assisted in the gruesome task of retrieving the bodies from the crash site.  He requests service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety.

Claim to reopen

Service connection for PTSD was denied in December 2002.  The Veteran did not perfect an appeal as to this denial and did not submit any new evidence within a year.  No new evidence was received from any other source within a year either.  The denial thus became final one year after he was notified of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  In January 2010, he filed another claim for entitlement to service connection for depression and anxiety.  

Pursuant to 38 U.S.C.A. § 5108, the VA must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  Notwithstanding any other provision, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the provisions of 38 C.F.R. § 3.156(a).  Such records include service records that are related to a claimed in-service event, injury, or disease.  However, this provision does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim.  38 C.F.R. § 3.156(c). 

The requirement of the receipt of new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal, regardless of the RO's action in the matter.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is 'new and material' as defined above.  Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc).  Second, if VA determines that the evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not new and material, the inquiry ends and the claim cannot be reopened.

In determining whether the evidence is new and material, the credibility of the newly presented evidence is presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).  The Board is required to consider all of the evidence received since the last disallowance.  Hickson v. West, 12 Vet. App. 247, 251 (1999).

The Veteran initially claimed entitlement to service connection for PTSD in October 2002.  This claim was denied by the RO in December 2002 on the basis that the Veteran had failed to respond to a request for information about the event.  He did not appeal the denial to the Board and no new and material evidence was received within the following year.  

Since the 2002 denial, the Veteran has provided further details as to his recollections of the plane crash and also about the effect these memories continue to have upon him.  He has also established a diagnosis of PTSD related to this event from the VA for treatment purposes and also during a VA compensation examination.  In developing evidence to support the recent claim, the RO obtained independent confirmation that the crash occurred and that all aboard died.  He also has presented sworn hearing testimony with details about locating the plane and collecting the scattered body parts after the crash.  

The Board finds that this new evidence was not of record previously, and is sufficient to support reopening the previously-denied claim for entitlement to service connection for PTSD.  The Court has explained that the language of 38 C.F.R. § 3.156(a) creates a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Veteran's hearing testimony is deemed helpful to the Board and credible insofar as it comports with the other evidence of record.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is also considered to be new and material evidence, in that it was not previously of record, and because it relates to an unestablished fact necessary to substantiate the claim.  His detailed and vivid hearing testimony together with independent confirmation of the plane crash is therefore sufficient to reopen the previously-denied claim.  

When new and material evidence regarding a previously-denied claim is presented, the claim must be reopened and accorded a de novo review.  In this case, review of the procedural history and development of the instant appeal persuades the Board that no prejudice will accrue to the Veteran through our de novo review at this point.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Merits analysis

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

To establish a right to compensation for a present disability on a direct basis, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection for PTSD requires 1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., a diagnosis in conformity with the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fifth Edition, The American Psychiatric Association (2013), (DSM-5); 2) a link, established by medical evidence, between current symptoms and an in-service stressor; and 3) credible supporting evidence that the claimed inservice stressor occurred.  38 C.F.R. § 3.304(f).  All three requirements must be satisfied for an award of service connection to be implemented.  

If a stressor claimed by a Veteran involved experiencing, witnessing, or having been confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to the event involved a psychological or psycho-physiological state of fear, helplessness, or horror; and if an appropriate medical professional confirms that the claimed stressor is adequate to support the diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor; in the absence of clear and convincing evidence to the contrary and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; then the Veteran's lay testimony alone may establish the occurrence of the claimed inservice stressor.  38 C.F.R. § 3.304(f)(3).  

Within the legal framework for evaluating claims of service connection for PTSD, the sufficiency of a stressor is a medical determination, while the occurrence of the stressor is a legal determination.  Sizemore v. Principi, 18 Vet. App. 264 (2004).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In this case, the Veteran carries an established diagnosis of PTSD related to the plane crash.  His outpatient treatment records reflect a diagnosis rendered for purposes of treatment and a VA examination report also reflects a diagnosis of PTSD related to the plane crash.  The occurrence of the plane crash itself has been corroborated by the Air Force Safety Center and by an independent website which catalogs plane crashes.  The sticking point has been that there is no corroboration of the Veteran's presence at the scene, because his service records were completely destroyed in a fire at the National Personnel Records Center.  

In cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss all of the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46, 51 (1996).

In this case, the Veteran asserts that as a radio repair specialist, he was sent to Taiwan, in 1957, with a detachment of the 14th Communications Squadron.  He wrote and testified that a friend of his had hopped a military flight to Hong Kong and had invited him to go along.  The Veteran declined because he worried he would not get back in time for work the next morning.  When the plane did not return, he was asked to make up part of the search party.  When they found the crash site, all the bodies were in bits and pieces, which the search party collected in body bags.  

Upon review of the Veteran's assertions and the scanty evidence of record, the Board finds that his testimony and statements are credible.  Nothing in the available evidence of record contradicts his account, and what is available corroborates his statements.  Although there is no independent verification of his statement that he was sent to Taiwan, his DD Form 214 confirms that he had one year and two months of foreign service.  Additionally, the Veteran has submitted an April 1956 Air Force Certificate of Proficiency showing that he was trained as a radio relay equipment repairman.  The fact that the air plane crash was independently confirmed also supports his claim.  The Board determines that under these circumstances, the missing link, placing the Veteran at the scene of the plane crash, may adequately be filled with his lay testimony, as under the provisions of 38 C.F.R. § 3.304(f)(3), lay testimony alone may establish the occurrence of the claimed inservice stressor, when such testimony is otherwise consistent with the places, types, and circumstances of the Veteran's service.  We also note that the sufficiency of the stressor was verified by at least two VA medical professionals along with the nexus between the stressor and the Veteran's current diagnosis of PTSD.  

With regard to the Veteran's more recent assertion that he has depression and anxiety related to the plane crash experience, review of his outpatient treatment records reflects a history of panic attacks over the years and current diagnoses which include depression and anxiety.  It would appear that the depression and anxiety are inter-related with his PTSD, and/or are symptoms of PTSD.  In any case, his acquired psychiatric disability appears to have aspects of all three diagnoses and our grant should be viewed as encompassing all three.

In summary, the Board holds that service connection for an acquired psychiatric disorder to include PTSD, depression, and anxiety is warranted.  The evidence supports the grant and the appeal is granted.  

In light of the disposition reached herein, an exposition of the VA's duties to notify and assist the Veteran in this case is not necessary.  


ORDER

Service connection for an acquired psychiatric disorder to include PTSD, depression, and anxiety is granted.  


REMAND

As discussed above, the Veteran's service personnel and service medical treatment records were destroyed by fire, meaning that any test reports of hearing acuity which were performed during or contemporaneous to service, as well as treatment records are unavailable.  

Because the Veteran's service treatment records are unavailable, it is incumbent upon the VA to fully and thoroughly explore all potential sources of corroborating evidence.  In this case, the Veteran indicated in a May 2015 statement that he had had surgery performed on his right ear at a Naval Hospital in Taipei.  Although the RO previously unsuccessfully requested clinical records pertaining to treatment for depression from the Naval Hospital in Taipei or Taiwan, no request for clinical hospital records relating to ear surgery has been made.  

Also with the goal of leaving no stone unturned, in October 2002, the Veteran requested that the VA schedule a medical examination for his PTSD claim at the Marion Illinois VA Medical Center.  Reference to a map reveals that Marion is approximately fifty miles away from the Veteran's residence, even though it is in a different state.  Any VA medical records are deemed to be constructively of record in proceedings before the Board and should be obtained prior to further review of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  On the chance that the Veteran has also received medical care at this facility over the years, such records should be obtained and reviewed for information as to the Veteran's hearing acuity.  If the Veteran has had audiological care over the years since service and can recall the name and location of the care providers, he is encouraged to report such to VA so that VA can assist him in obtaining records to support his claim for service connection.

The evidence of record currently contains a negative VA nexus opinion regarding hearing loss and tinnitus.  The Veteran failed to report to the VA examiner, however, that he had had surgery performed on his right ear during service.  This fact may provide additional background to the examiner which may potentially alter or affect the nexus opinion.  Therefore, after obtaining any additional medical records, another VA audiological opinion should be obtained for clarification as to the effect of right ear surgery in service upon the Veteran's currently shown hearing loss and tinnitus.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should make another attempt to secure any clinical hospital records reflecting right ear surgery at a Naval Hospital in Taipei in 1957, through official channels.  

2.  The RO should ascertain whether the Veteran has had any audiological evaluation or care at the Marion, Illinois, VA Medical Center.

3.  After obtaining any outstanding medical records, to include any additional ones identified by the Veteran, the RO should forward the Veteran's claims file to a VA audiologist for an opinion as to whether the right ear surgery reported by the Veteran more, less, or equally likely influenced the course of the Veteran's hearing loss and tinnitus in any way.  The audiologist should be instructed to accept as credible the Veteran's statement that he had some sort of right ear surgery in 1957.  If the audiologist deems that clinical examination of the Veteran and/or additional tests and studies would be helpful, then such examination, tests, and studies should be arranged.  The complete rationale for all opinions expressed should be fully explained.

4.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If either benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


